Citation Nr: 1200391	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for the service-connected malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1941 to August 1945.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.  The RO in St. Petersburg, Florida has since certified this appeal to the Board for appellate review.  

The Veteran testified in support of his claim during a hearing held at the RO before a Decision Review Officer (DRO) in December 2009.  A transcript of the hearing has been associated with the claims file.  

This case was most recently before the Board in October 2010, when it was decided in part and remanded in part for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that VA treatment records dated from October 2009 to November 2011 are contained within the Veteran's Virtual VA file, a highly secured electronic repository used to store and review every document involved in the claims process.  
While this Veteran's claims file consists of a paper record, VA is transitioning all claims to a Virtual VA file, and consequently, some of the Veteran's paper records are duplicated in his Virtual VA file.  

The Board located the above referenced VA treatment records in the Virtual VA file, but did not locate it in the paper claims file.  However, a December 2011 Supplemental Statement of the Case indicates that the records were reviewed prior to recertification of the claim to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected malaria is not shown to be currently active.  

2.  The Veteran currently is not shown to be experiencing residuals of malaria, to include liver or spleen damage or impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.88b including Diagnostic Code 6304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice prior to the initial adjudication of the claim in August 2006 and January 2007.

In addition, VA treatment records have been obtained and the Veteran has been afforded appropriate VA examinations.  The Veteran was also afforded a hearing before a Decision Review Officer, and a transcript of the hearing is of record.  

The RO also substantially complied with the Board's remand by providing a second VA examination for malaria in February 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of VCAA and the pertinent implementing regulation.  


Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran is currently rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304, form malaria.  Under Diagnostic Code 6304, a 100 percent rating for malaria is assigned when there is an active disease process.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  

Thereafter, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

By a February 1946 rating decision the RO granted service connection for malaria and assigned a 10 percent rating, effective in August 1945.  A January 1947 rating decision decreased the Veteran's rating for malaria to noncompensable, effective in March 1947, as there had been no medical confirmation of recurrence in the past year.  

In July 2006, the Veteran filed a claim for an increased rating.  Rating decisions dated in March and September 2007 continued the Veteran's noncompensable rating for malaria.  The Veteran appealed the September 2007 rating decision, asserting that his malaria warrants a compensable rating.

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the service-connected malaria meets the criteria for the current noncompensable rating.  Notably, the disease is not shown to be active or recurrent.  Further, no current residuals have been shown by the evidence of record.

In this regard, the Board notes that VA treatment records dated from 2005 to November 2011 show no evidence of active or recurrent malaria, nor do they show treatment for any liver or spleen disorder.  The records do indicate that the Veteran had experienced  a previous iron deficiency/anemia with a history of Billroth II and duodenitis, as well as B12 and folate deficiencies.  

Upon VA examination in June 2007, the examiner noted the Veteran's past history of malaria, which was manifested by symptoms of high fevers, nausea, vomiting and abdominal pain and was treated with quinine.  Over the past 40 years, the Veteran reported experiencing flu-like symptoms occurring approximately every six months, as well as, feelings of malaise, and generalized aches and pains two to three times a year.  He stated that a physician informed him that his previous duodenitis and subsequent Billroth II procedure in 1950 was a complication of his quinine treatment.  

The examination revealed no palpable liver or  abdominal tenderness or rebound.  Weight had been stable, and there was no end-organ damage.  The examiner provided an assessment of malaria treated with quinine, with resolution of symptoms and no exacerbations.  

The Veteran testified at a DRO hearing in December 2009 that, on several occasions when he has tried to donate blood, he had been refused outright as the result of his prior infection.  Further, every five to six months, he experienced a little bit of a fever, with sweats and chills, lasting a few days, that were similar to his prior symptoms of malaria in service.  He also reported losing about eight to ten pounds recently.  He stated that none of his doctors had ever provided any specific treatments for his reported symptoms.

The Veteran also submitted written statements reporting symptoms from malaria such as chills, sweating and fevers several times a year.  He also asserted that he suffered from bleeding ulcers as a result of his treatment with quinine.

The Veteran was afforded another VA examination in February 2011.  The Veteran reported having symptoms of chills and slight fever, occurring about every six months.  Despite the Veteran's statement that he had reported the symptoms to his physician years ago, the examiner noted that these symptoms were never reported to the current VA doctor who treated him frequently.  

The VA examiner noted a medical history of general symptoms including fever and chills, but no evidence of skin symptoms, edema, mouth ulcers, digestive symptoms, genitourinary symptoms, cardiac symptoms, respiratory symptoms or neurologic symptoms.  There was no evidence of periods of exacerbations or remissions.  

The examination revealed no history of relapses of malaria, signs of splenomegaly, signs of hepatomegaly, signs of mental changes, signs of renal damage, or history of seizures.  The examiner did note some short term memory loss that was due to the Veteran's age.  

The VA examiner concluded that the disease was not currently present or active, and there were no signs of jaundice or anasarca.  Further, there was no documented evidence of recurrence.  

Regarding the Veteran's reported flu-like symptoms, the examiner stated that it was less likely than not that the flu-like symptoms represented residuals of malaria.  The examiner reasoned that the 1947 VA examination showed no documented recurrence of the malaria treated in 1943, and there had been no documentation of any visceral signs of malaria over the years, such as enlarged liver or spleen, or any other symptoms associated with the disease.  Additionally, medical literature on chronic malaria indicated that the longest incubation period reported for latent parasites in the liver was 30 years.  However, the Veteran's infestation had occurred 68 years ago with no documented recurrence.  

Finally, the examiner stated that, after reviewing the Veteran's current records and medications, it appeared that the Veteran had low folic acid and B12 levels.  Per medical literature, the most common folic acid and B12 deficiencies were caused by a low daily intake from foods.  As the elderly are more susceptible due to low food intake, malnutrition, and existing medical conditions, given the Veteran's age, it was less likely that the Veteran's iron deficiency anemia, B12 deficiency, and foliate deficiency were due to his malaria of 68 years, without recurrence.  

In light of the aforementioned evidence, the Board finds that the disease was not currently present or active or, otherwise, productive of any current residuals.  

The VA examinations specifically indicated that the Veteran has no current signs of the disease.  The Veteran had not reported any post-service disabilities involving the liver or spleen, and the VA examinations revealed no findings of any such disability.  

Further, while the Veteran reports flu-like symptoms occurring every six months, which he attributed to a recurrence of malaria, he had submitted no medical evidence in support of his lay opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) ("only those medically trained are competent to diagnose a condition and identify likely etiology").  

As noted, on this record, the February 2011 VA examiner opined that it was less likely than not that the reported symptoms represented residuals of malaria.

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

Here, the evidence fails to show that the service-connected disability is productive of any significant functional impairment.  Therefore, the Board has concluded that referral of the claim for extraschedular consideration is not in order.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is inapplicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased, compensable evaluation for the service-connected malaria is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


